Title: To James Madison from Robert Gamble, 21 January 1797
From: Gamble, Robert
To: Madison, James


Dear sir
Richmond 21t. Jany. 1797
Your esteemed favor of the 15th: is at hand Covering a Bank note of Fifty Dollars for Mrs. Payne, which I will deliver her, as soon as she returns to Town. Polly & her are gone to Mrs. Winstons in Hanover about a Week past. They are however expected back in a day or two—polly having promised to return in time for the next dancing Assembly night Viz the 25th. The several packets of letters for them Which are to my care is received & will be safely delivered—or sent to them by first chance, if they continue in the Country longer.
I am much obliged for the concise remarks hinted at respecting the business before Congress—the Europian prospects of peace &c—and for the News papers enclosed. Should I again on any occasion be favored with a line from you—and you could recollect the matter—Viz—I take Claypooles daily paper—consequently other publications than from those printers—only, would be to me acquisitions.
Respecting Revenue which is become necessary—And the mode of raising it agitating in Congress—I observe what you say about the probability that Land tax &c. will be rejected. In heavens name What other sources of Revenue presents to View.
Commerce shackled as it is—can support no more. The Competition in business has been such for some years That many cargoes have been sold—for little more than Cost & charges—& even to raise Money to discharge the enormous duties as well as other demands on Mercantile men Who must Observe punctuality. Sacrifices are daily making of merchandize that sinks any little proffit which may have Accrued for part of the importations. The merchant is supporter of the present Government, he is the Collector too of its Revenue. The Consumer (except in articles peculiarly singled out, or accidently enhanced in price such as W. I. produce &c)—Supplies himself & family on usual terms, Whilst the produce of the soil is enhanced 100 PCt. But observe also Many large Estates Manufacture nearly all within itself Consequently these pay nothing of the enormous burthen. The Merchant with others living in Citys & towns has to encounter the unequelled expense of supporting his family—by the products of Agriculture purchased at rates if he even made a proffit is sinking the Whole—Accustomed to social intercourse with his fellow neighbors & Citizens from Various parts—augment the expense of living. Look into every City or Town & see how few Men—with all their enterprize & industry—from the Confidence he has reposed in Men being abused by delinquent payment & all &c &c that follow—I say see how few men are able to bear up more than a few years. And altho’ from a constant succession of men that attempt this occupation, the Chasm is not discovered—yet it is far from a truth that Merchants generally grow Rich. On the Contrary—an industrous farmer Generally progresses. Why then exhaust one source only. Why hurry to destruction many useful & patriotic supporters of our Government Who almost without a murmer have struggled under the load imposed on one class. Why lay a temptation in the way to destroy the Conscientious rectitude of men—hitherto not surpast respecting honesty in Entering, & punctuality in payment of impost—by any people in the World. Should smuggling once be introduced—your fair Trader is damned & Revenue gone.
As to myself—my little property is so divided in Lands Lotts & Houses slaves, & merchandize—that every mode of taxation must be sensibly felt. But Common Justice requires some mode of Revenue that will embrace Our Citizens equally. The rapid increase in Value of Lands—the extraordinary price of produce of every description produced from the farm—the General prosperity of this class of Citizens, enables them to bear a considerable proportion of the burthen with those on Whom indirect taxes fall, in the first, & sometimes in the last instance only—and for three years past had Land taxes been adopted—could have paid a revenue little short of the impost without feeling any inconvenience worth mentioning. It is desireable to get our public debt discharged—it is desireable to have a permanent Revenue, not so subject to accident & uncertainty as the impost—in addition thereto at this Critical Juncture, when we are Maltreated pillaged & insulted by the Nation to whom our attachment has bordered on enthusiasm—and liable to similar distresses from all the Europian Marauding governments—Shall we not resort to some plan in aid of the impost—and let Commerce struggle on with the burthens it at present labors under without addition.
Difficulties no doubt will present itself to View—to equallize the tax—to make it palatable—to collect it with Certainty & as little expense as possible. But if Members lay aside their ⟨speeches &?⟩ popular seeking Conduct—which too evidently operates to produce from some—the speeches we see—and in this delicate situation, as well respecting our relations; of a foreign nature—as the means of aiding our Revenue—will act with calm deliberation, as becomes the fathers of our Country—I trust under providence measures will be adopted salutary—and equal to the difficulty.
It is with concern the Citizens of this place & thro’ Virginia hear you intend declining to serve in Congress. I hope it is not true. No successor can possibly have the Confidence of the people equal to what your long experience, integrity & Judgment in matters of Government have inspired. Occasionally—your real friends & the real friends of our Constitution may not View the same subject alike with you but—you have their Confidence—their Esteem—they rely on your Virtue, & patriotism, they rely on your wisdom & talents—they acquiesce. They Love you from the right source, nor will this class of our Citizens—in affection for you, ever suffer on comparison with Clamorous proffessors of Patriotism—that stun our ears by declarations in favor of this or that party or men.

Our critical situation calls on a proof of your Love of Country, for one Congress more at le[a]st.
You will pardon My Dear sir this hasty scrawl. I have run on with a string of crude & hasty remarks, that my slender personal acquaintance may not justify. They are well Meant. You will take in good part the honest effusions of a heart—that ardently wishes, the good of our Common Country—and who is Dear sir With sincere regard your friend & Obt Hum srt
Ro Gamble
